Case 1:20-cv-01749-AT Dotwnertiéé cRiled 07/3/97 P
JUSTIN A. ZELLER, p.|} DocuMENT

  

ELECTRONICALLY FILED
DOC #:
JUSTIN A. ZELLER DATE FILED: 7/30/2021

JAZELLER@ZELLERLEGAL.COM

pMevimiieg. 242.229.2275

JOHN M. GURRIERI
JMGURRIERI@ZELLERLEGAL.COM

July 29, 2021
VIA ECF

Hon. Analisa Torres, United States District Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse

Re: Catahan et al v. Eco Community Cleaners Inc. et al, 20 CV 1749 (AT)
Dear Judge Torres:

This firm represents the plaintiff in the above-referenced action. The plaintiff moves the
Court for an extension of time to serve the Order to Show Cause and accompanying documents
from July 28 to August 11, 2021, and the deadline to file proofs of service from July 29 to August
13, 2021. The plaintiff apologizes for the lateness of this motion. I apologize to the Court for the
lateness of this motion, this attorney has been sick this week.

The plaintiff has submitted the Order to Show Cause and accompanying documents to
process servers. One process server will be serving the corporations right away, and the other is
working on personally serving the defendant Sung Lee who plaintiff has indicated tends to be at
his business, JYA Cleaners, around noon each day. Plaintiff anticipates that the process server
serving the corporations will be able to effectuate service very soon, whereas, the process server
personally serving Mr. Lee should be able to serve him by the end of next week.

I thank the Court for its time and consideration.

GRANTED. By August 11, 2021, Plaintiff shall serve copies of the Order to Show Cause and the
Supporting Papers on Defendants. By August 13, 2021, Plaintiff shall file on the docket (1) proofs
of service, and (2) the Supporting Papers that were served upon Defendants. By August 20, 2021,
Defendants shall respond to Plaintiff's motion. By August 26, 2021, Plaintiff shall submit his
reply, if any. All other deadlines remain in effect.

SO ORDERED. }-

Dated: July 30, 2021 ANALISA TORRES
New York, New York United States District Judge

 

277 BROADWAY, SUITE 408, NEW YORK, N.Y. 10007-2036
